DETAILED ACTION
Response to Amendment
Claims 1-229, 245-246, 249-252, 255-256, 258-308 are cancelled. 
Claims 230, 232-234, 243-244, 247, 253-254, and 257 are amended. 
Claims 230-244, 247-248, 253-254, and 257 are pending. 

Allowable Subject Matter
Claims 230-244, 247-248, 253-254, and 257 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious the specific combination of limitations including electronic data analysis and control assembly  (a) generates a plurality of data points each of which comprises distance data associated with a portion of the reflected light and (b) generates the scan pattern for the frame to be used by the scanning assembly for transmitting the light generated by the laser based on scan parameters for the frame, wherein the scan parameters for the frame identify (i) a frame size for the frame comprising either a full frame size or a reduced frame size, (ii) a spatial resolution for the frame having the identified frame size, and (iii) when the frame has the reduced frame size, a non-zero offset for the reduced frame size relative to the full frame size, wherein the electronic data analysis and control assembly generates a differing scan pattern for a differing frame to be used by the scanning assembly for transmitting the light generated by the laser based on differing scan parameters for the differing frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645